Exhibit 10.36

AMENDMENT NO. 2 TO THE

CREDIT AGREEMENT

Dated as of October 31, 2005

AMENDMENT NO. 2 TO THE CREDIT AGREEMENT (this “Amendment”) among Digital Realty
Trust, L.P. (the “Borrower”); Citicorp North America, Inc. (“CNAI”), as
administrative agent (the “Administrative Agent”), the financial institutions
party to the Credit Agreement referred to below (collectively, the “Lender
Parties”), Merrill Lynch, Pierce, Fenner & Smith Incorporated (“Merrill Lynch”),
as syndication agent (the “Syndication Agent”), Bank of America, N.A., KeyBank
National Association and Royal Bank of Canada (the “Co-Documentation Agents”),
and Citigroup Global Markets Inc. and Merrill Lynch (the “Arrangers”).

PRELIMINARY STATEMENTS:

(1) The Borrower, Digital Realty Trust, Inc. (the “Parent Guarantor”), the
subsidiaries of the Borrower party thereto, the Lenders Party thereto (the
“Existing Lenders”), the other Lender Parties, the Administrative Agent, the
Syndication Agent and the Co-Documentation Agents have entered into a Credit
Agreement, dated as of November 3, 2004 (as amended prior to the date hereof,
the “Credit Agreement”). Capitalized terms not otherwise defined in this
Amendment have the same meanings as specified in the Credit Agreement.

(2) Each Person named as a Lender on the signature pages of this Amendment not
previously named as a Lender under the Credit Agreement (each, a “New Lender”)
has agreed to become a party to the Credit Agreement (as so amended) as a
Lender, on the terms and subject to the conditions set forth in this Amendment
and the Credit Agreement, as amended hereby.

(3) The Borrower and the Existing Lenders have agreed to amend the Credit
Agreement, including for the purpose of including each New Lender as a Lender
thereunder, on the terms and subject to the conditions hereinafter set forth.

SECTION 1. Amendments to Credit Agreement. The Credit Agreement is, upon the
occurrence of the Amendment Effective Date (as defined in Section 2), hereby
amended as follows:

(a) The cover page of the Credit Agreement is hereby amended by (i) deleting the
figure “$200,000,000” thereon and substituting therefor the figure
“$350,000,000”, and (ii) inserting the words “, FRONTING BANK” after the words
“INITIAL ISSUING BANK” thereon.

(b) The preamble to the Credit Agreement is hereby amended by inserting the
words “the Fronting Bank (as hereinafter defined),” immediately before the words
“the Swing Line Bank” therein.

(c) Section 1.01 of the Credit Agreement is hereby amended by (i) deleting the
definition of “Canadian Dollars” set forth therein, and (ii) adding the
following new definitions in their appropriate alphabetical order:

“Amendment No. 2” means Amendment No. 2 to the Credit Agreement dated as of
October 31, 2005.



--------------------------------------------------------------------------------

“Amendment No. 2 Effective Date” means the date on which all of the conditions
to effectiveness of Amendment No. 2 have been satisfied.

“Capitalized Value” means, in the case of any Asset, the Adjusted EBITDA of such
Asset divided by 9.0%.

“Fronting Advance” has the meaning specified in Section 2.03A(a).

“Fronting Bank” means CNAI, in its capacity as the Lender of Fronting Advances,
and its successors and permitted assigns in such capacity.

“Fronting Commitment” means, with respect to the Fronting Bank at any time, each
amount shown in the column titled “Fronting Commitment” on Schedule I attached
hereto, as allocated on Schedule I to a particular Non-Qualified Lender and as
such amount may be increased at or prior to such time in the sole discretion of
the Fronting Bank (which shall promptly give notice to the Administrative Agent
and the Borrower of any such increase) or reduced at or prior to such time
pursuant to Section 2.05. The Fronting Bank shall have the right (but not the
obligation) from time to time to make a new Fronting Commitment available for
the benefit of any Lender approved as a “Non-Qualified Lender” hereunder after
the Amendment No. 2 Effective Date; provided, however, that no portion of any
then existing Fronting Commitment previously allocated to any other
Non-Qualified Lender shall be reallocated to such new Non-Qualified Lender. A
Fronting Commitment allocated on Schedule I to a particular Non-Qualified Lender
shall be used only for the purpose of making Fronting Advances for the benefit
of such Non-Qualified Lender and shall not be available for any other purpose.

“Fronting Event” has the meaning specified in Section 2.03A(a).

“Fronting Facility” has the meaning specified in Section 2.03A(a).

“Fronting Fee” has the meaning specified in Section 2.08(e).

“Non-Qualified Lender” means a Lender (a) that is unable to fund Advances in any
Committed Foreign Currency by reason of not having access directly or through an
Affiliate to a foreign currency trading desk, and (b) that has been approved as
a Non-Qualified Lender for purposes of this Agreement by the Fronting Bank
acting in its sole discretion.

“Qualified Lender” means a Lender that has access directly or through an
Affiliate to a foreign currency trading desk and thus is capable of funding
Advances in any Committed Foreign Currency.

“Reduced Borrowing” has the meaning specified in Section 2.03A(b).

“Requested Borrowing” has the meaning specified in Section 2.03A(b).

“Sharing Event” has the meaning specified in Section 2.03A(d).

 

2



--------------------------------------------------------------------------------

(d) Section 1.01 of the Credit Agreement is hereby amended to restate the
following definitions set forth therein in their entirety to read as follows:

“Applicable Margin” means, at any date of determination, a percentage per annum
determined by reference to the Leverage Ratio as set forth below:

 

Pricing
Level   

Leverage Ratio

   Applicable Margin
for Base Rate
Advances     Applicable Margin
for Eurocurrency
Rate Advances   I    > 55%    0.625 %   1.625 % II    > 45% but £ 55%    0.500 %
  1.500 % III    > 40% but £ 45%    0.375 %   1.375 % IV    £ 40%    0.250 %  
1.250 %

The Applicable Margin for each Base Rate Advance shall be determined by
reference to the Leverage Ratio in effect from time to time and the Applicable
Margin for any Interest Period for all Eurocurrency Rate Advances comprising
part of the same Borrowing shall be determined by reference to the Leverage
Ratio in effect on the first day of such Interest Period; provided, however,
that (a) the Applicable Margin shall initially be at Pricing Level II on the
Closing Date, (b) no change in the Applicable Margin resulting from the Leverage
Ratio shall be effective until three Business Days after the date on which the
Administrative Agent receives (x) the financial statements required to be
delivered pursuant to Section 5.03(b) or (c), as the case may be, and (y) a
certificate of the Chief Financial Officer of the Borrower demonstrating the
Leverage Ratio, and (c) the Applicable Margin shall be at Pricing Level I for so
long as the Borrower has not submitted to the Administrative Agent as and when
required under Section 5.03(b) or (c), as applicable, the information described
in clause (b) of this proviso.

“Asset Value” means, at any date of determination, (a) in the case of any Office
Asset acquired on or prior to the Amendment No. 2 Effective Date, the
Capitalized Value thereof; provided, however, that in the case of any Office
Asset acquired after the Amendment No. 2 Effective Date, Asset Value of such
Office Asset shall be limited, during the first 12 months following the date of
such acquisition, to the lesser of (i) the acquisition price thereof or (ii) the
Capitalized Value thereof, provided further that to the extent such acquisition
price is less than such Capitalized Value, an upward adjustment shall be made to
such acquisition price (in the reasonable discretion of the Administrative
Agent) to account for Tenancy Leases entered into in respect of such Office
Asset after the acquisition date, (b) in the case of any Development Asset, the
book value of such Development Asset as determined in accordance with GAAP,
(c) in the case of any Joint Venture Asset that, but for such Asset being owned
by a Joint Venture, would qualify as an Office Asset under the definition
thereof, the JV Pro Rata Share of the Capitalized Value of such Asset; provided,
however, that in the case of any Joint Venture Asset acquired after the
Amendment No. 2 Effective Date, Asset Value of such Joint Venture Asset shall be
limited, during the first 12 months following the date of such acquisition, to
the JV Pro Rata Share of the lesser of (i) the acquisition price thereof or
(ii) the Capitalized Value thereof, provided further that to the extent such
acquisition price is less than such Capitalized Value, an upward adjustment
shall be made to such acquisition price (in the reasonable discretion of the
Administrative Agent) to account for leases, subleases, licenses and occupancy
agreements entered into in respect of such Joint Venture Asset in the ordinary
course of business after the acquisition date and (d) in the

 

3



--------------------------------------------------------------------------------

case of any Joint Venture Asset not described in clause (c) above, the JV Pro
Rata Share of the book value of such Joint Venture Asset as determined in
accordance with GAAP.

“Closing Date” means November 3, 2004.

“Commitment” means a Revolving Credit Commitment, a Swing Line Commitment, a
Letter of Credit Commitment or a Fronting Commitment.

“Committed Foreign Currencies” means Sterling and Euros.

“Facility” means the Revolving Credit Facility, the Swing Line Facility, the
Letter of Credit Facility or the Fronting Facility.

“Information Memorandum” means the information memorandum dated September 2005
used by the Arrangers in connection with the syndication of the Commitments.

“Lender Party” means any Lender, the Swing Line Bank, the Fronting Bank or any
Issuing Bank.

“Lenders” means the Initial Lenders, each Assuming Lender that shall become a
party hereto pursuant to Section 2.18 or Amendment No. 2 and each Person that
shall become a Lender hereunder pursuant to Section 9.07 for so long as such
Initial Lender or Person, as the case may be, shall be a party to this
Agreement.

“Letter of Credit Advance” means an advance made by any Issuing Bank or any
Lender pursuant to Section 2.03(c) and shall include any Fronting Advance in
response to a Fronting Event of the type described in clause (3) of
Section 2.03A(a).

“Required Lenders” means, at any time, Lenders owed or holding greater than 50%
of the sum of (a) the aggregate principal amount (based on the Equivalent in
Dollars at such time) of the Advances outstanding at such time, (b) the
aggregate Available Amount of all Letters of Credit outstanding at such time and
(c) the aggregate Unused Revolving Credit Commitments at such time. For purposes
of this definition, (i) the aggregate principal amount of Swing Line Advances
owing to the Swing Line Bank and of Letter of Credit Advances owing to any
Issuing Bank and the Available Amount of each Letter of Credit shall be
considered to be owed to the Revolving Lenders ratably in accordance with their
respective Revolving Credit Commitments, and (ii) the aggregate principal amount
of Fronting Advances owing to the Fronting Bank shall be considered to be owed
to the respective Non-Qualified Lenders for whose benefit such Fronting Advances
were made.

“Revolving Credit Advance” has the meaning specified in Section 2.01(a) and
shall include any Fronting Advance in response to a Fronting Event of the type
described in clause (1) of Section 2.03A(a).

“Revolving Credit Borrowing Minimum” means, in respect of Revolving Credit
Advances denominated in Dollars, $5,000,000, in respect of Revolving Credit
Advances denominated in Sterling, £5,000,000 and, in respect of Revolving Credit
Advances denominated in Euros, €5,000,000.

 

4



--------------------------------------------------------------------------------

“Revolving Credit Borrowing Multiple” means, in respect of Revolving Credit
Advances denominated in Dollars, $500,000, in respect of Revolving Credit
Advances denominated in Sterling, £500,000 and, in respect of Revolving Credit
Advances denominated in Euros, €500,000.

“Revolving Credit Reduction Minimum” means, in respect of Revolving Credit
Advances denominated in Dollars, $1,000,000, in respect of Revolving Credit
Advances denominated in Sterling, £1,000,000 and, in respect of Revolving Credit
Advances denominated in Euros, €1,000,000.

“Revolving Credit Reduction Multiple” means, in respect of Revolving Credit
Advances denominated in Dollars, $250,000, in respect of Revolving Credit
Advances denominated in Sterling, £250,000 and, in respect of Revolving Credit
Advances denominated in Euros, €250,000.

“Swing Line Advance” means an advance made by (a) the Swing Line Bank pursuant
to Section 2.01(c) or (b) any Lender pursuant to Section 2.02(b), and shall
include any Fronting Advance in response to a Fronting Event of the type
described in clause (2) of Section 2.03A(a).

“Termination Date” means the earlier of (a) the third anniversary of the
Amendment No. 2 Effective Date, subject to any extension thereof pursuant to
Section 2.16, and (b) the date of termination in whole of the Revolving Credit
Commitments, the Letter of Credit Commitments, the Swing Line Commitment and the
Fronting Commitment pursuant to Section 2.05 or 6.01.

“Unencumbered Asset Value” means, at any date of determination, for any
Unencumbered Asset, the Capitalized Value thereof; provided, however, that in
the case of any Unencumbered Asset acquired after the Amendment No. 2 Effective
Date, Unencumbered Asset Value shall be limited, during the first 12 months
following the date of such acquisition, to the lesser of (a) the acquisition
price thereof or (b) the Capitalized Value thereof, provided further that to the
extent such acquisition price is less than such Capitalized Value, an upward
adjustment shall be made to such acquisition price (in the reasonable discretion
of the Administrative Agent) to account for Tenancy Leases entered into in
respect of such Unencumbered Asset after the acquisition date.

“Unused Revolving Credit Commitment” means, with respect to any Lender at any
time, (a) such Lender’s Revolving Credit Commitment at such time minus (b) the
sum of (i) the aggregate principal amount (denominated in Dollars (including, if
applicable, the Dollar Equivalent of any amounts that are not Dollar
denominated)) of all Revolving Credit Advances, Swing Line Advances and Letter
of Credit Advances made by such Lender (in its capacity as a Lender) and
outstanding at such time, plus (ii) the aggregate principal amount (denominated
in Dollars (including, if applicable, the Dollar Equivalent of any amounts that
are not Dollar denominated)) of all Fronting Advances made by the Fronting Bank
on behalf of such Lender, plus (iii) such Lender’s Pro Rata Share of (A) the
aggregate Available Amount of all Letters of Credit outstanding at such time,
(B) the aggregate principal amount of all Letter of Credit Advances made by the
Issuing Banks pursuant to Section 2.03(c) and outstanding at such time and
(C) the aggregate principal amount of all Swing Line Advances made by the Swing
Line Bank pursuant to Section 2.01(c) and outstanding at such time.

 

5



--------------------------------------------------------------------------------

(e) The definition of “Unencumbered Asset Conditions” is hereby amended by
deleting clause (d) thereof in its entirety and substituting therefor a new
clause (d) to read as follows: “(d) is income-producing, and, unless the Total
Unencumbered Asset Value as of the applicable date of determination is at least
$1,000,000,000, is at least 70% occupied and not more than 30% of which is under
development or redevelopment;”

(f) Section 2.01(a) of the Credit Agreement is hereby amended by deleting the
figure “$100,000,000” therein and substituting therefor the figure
“$150,000,000”.

(g) Section 2.01(c) of the Credit Agreement is hereby amended by deleting the
figure “$5,000,000” in clause (i) of the first sentence thereof and substituting
therefor the figure “$50,000,000”.

(h) Section 2.02(a) of the Credit Agreement is hereby amended by deleting each
reference therein to “1:00 PM (London time)” and replacing such reference with
“3:00 PM (London time)”.

(i) The Credit Agreement is hereby amended by adding thereto the following new
Section 2.03A:

“SECTION 2.03A. Fronting Advances. (a) Fronting Events. Subject to the terms and
conditions set forth in this Section 2.03A, upon delivery of a Notice of
Borrowing requesting a Borrowing in a Committed Foreign Currency pursuant to
Section 2.02(a) (a “Fronting Event”), the Fronting Bank agrees, subject to the
limitations set forth below, to fund the applicable amount then required to be
funded in such Committed Foreign Currency by each applicable Non-Qualified
Lender (a “Fronting Advance”), notwithstanding the fact that such Fronting
Advance, when aggregated with the Pro Rata Share of the Facility Exposure of the
Fronting Bank (in its capacity as a Lender), may exceed the amount of the
Fronting Bank’s Revolving Credit Commitment; provided that after giving effect
to each Fronting Advance the aggregate Equivalent in Dollars of all Fronting
Advances funded by the Fronting Bank shall not exceed the respective Fronting
Commitment allocated to such Non-Qualified Lender as specified on Schedule I
attached hereto (such Fronting Commitments, collectively, the “Fronting
Facility”). Immediately upon the making of a Fronting Advance on behalf of a
Non-Qualified Lender, such Non-Qualified Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Fronting Bank a
risk participation in one hundred percent (100%) of such Fronting Advance. The
purchase of such risk participation in each Fronting Advance by such
Non-Qualified Lender shall satisfy such Non-Qualified Lender’s funding
requirements under Section 2.02(a).

(b) Fronting Commitment. If following delivery of a Notice Borrowing requesting
a Borrowing in a Committed Foreign Currency pursuant to Section 2.02(a) (a
“Requested Borrowing”), the Fronting Bank, based on the limitations set forth in
the proviso to the first sentence of Section 2.03A, is unable to fund the entire
corresponding Fronting Advance in such Committed Foreign Currency, then the
Fronting Bank will give the Borrower and the Administrative Agent notice of such
limitation on the day it obtains knowledge thereof (which notice may be
telephonic) and the Borrower may decrease the amount of the Requested Borrowing
within one (1) Business Day after receipt of such notice. If the Borrower does
not reduce its Requested Borrowing to an amount that will result in the
corresponding Fronting Advance being less than or equal to the available

 

6



--------------------------------------------------------------------------------

Fronting Commitment subject to the limitation set forth in the proviso to the
first sentence in Section 2.03A, then (1) the Requested Borrowing shall be
deemed to be reduced in an amount sufficient to result in the corresponding
Fronting Advances being equal to the available Fronting Commitments (a “Reduced
Borrowing”) and (2) the Borrower shall be deemed to have requested an additional
Borrowing in an amount equal to the Equivalent in Dollars of the excess of the
Requested Borrowing over the Reduced Borrowing, which shall be made by the
Lenders without the utilization of any Fronting Advances.

(c) Allocation of Payments. Following the making of any Fronting Advance by the
Fronting Bank hereunder, prior to the date the applicable Non-Qualified Lender
that holds the 100% risk participation in such Fronting Advance funds such risk
participation pursuant to this Section 2.03A to refinance such Fronting Advance,
(1) all payments of principal made in respect of any Advances funded by the
Fronting Bank on behalf of such Non-Qualified Lender shall be solely for the
account of the Fronting Bank, and (2) all payments of interest made in respect
of any Advances funded by the Fronting Bank on behalf of such Non-Qualified
Lender shall be solely for the account of such Non-Qualified Lender, provided
that the interest paid to such Non-Qualified Lender shall be reduced by the
Fronting Fee payable pursuant to Section 2.08(e).

(d) Sharing Events. Upon the occurrence of an Event of Default and the
conversion of all Advances denominated in any Committed Foreign Currency into
Dollars pursuant to Section 2.09(b)(iii) (a “Sharing Event”), the Administrative
Agent shall notify each Non-Qualified Lender of its obligation to fund its
participation in each Fronting Advance. Each Non-Qualified Lender shall make the
amount of its participation in each such Fronting Advance available to the
Administrative Agent for the account of the Fronting Bank, by deposit of such
amount (in Dollars) to the Administrative Agent’s Account, in same day funds,
not later than 1:00 P.M. (New York City time) on the Business Day specified in
such notice.

(e) Assignments to Qualified Lenders. To the extent that a Non-Qualified Lender
that has a risk participation in a Fronting Advance assigns all or part of its
interest in such risk participation under Section 9.07 to a Qualified Lender,
then (1) such assignee Lender shall make the amount of its assigned
participation in such Fronting Advance available to the Administrative Agent for
the account of the Fronting Bank, by deposit of such amount (in the applicable
currency) to the Administrative Agent’s Account, in same day funds, not later
than 1:00 P.M. (New York City time) on the third (3rd) Business Day following
the effective date of the assignment and (2) such assignee shall continue to be
treated hereunder as a Non-Qualified Lender for the sole purpose of computing
the Fronting Fee on such Fronting Advance until such time as such assignee shall
have made the deposit required under clause (1) above, provided that (A) such
assignee shall not be deemed to be a Non-Qualified Lender for any other purpose
and (B) the Fronting Bank shall have no obligation to make any Fronting Advances
on behalf of such assignee.

(f) Failure to Make Payments. If any applicable Lender fails to make available
to the Fronting Bank any amount required to be paid by such Lender pursuant to
Section 2.03A(d) or 2.03A(e) by the time specified therein, the

 

7



--------------------------------------------------------------------------------

Fronting Bank shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Fronting Bank at the Federal Funds Rate. A
certificate of the Fronting Bank submitted to any applicable Lender (through the
Administrative Agent) with respect to any amount owing under this
Section 2.03A(f) shall be conclusive absent manifest error.

(g) Obligations Absolute. Each applicable Lender’s obligation to purchase and
fund risk participations in Fronting Advances pursuant to this Section 2.03A
shall be absolute and unconditional and shall not be affected by any
circumstance, including (1) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Fronting Bank, any Loan Party
or any other Person for any reason whatsoever, (2) the occurrence or continuance
of a Default or Event of Default, or (3) any other occurrence, event or
condition, whether or not similar to any of the foregoing. No such funding of
risk participations shall relieve or otherwise impair the obligation of the
Borrower to repay the Fronting Bank, together with interest as provided herein.

(h) Funding of Risk Participations. At any time after any Lender has purchased
and funded a risk participation in a Fronting Advance, if the Fronting Bank
receives any payment on account of such Fronting Advance, the Fronting Bank will
distribute to such Lender such payment (appropriately adjusted to reflect the
period of time during which such Lender’s participation was funded) in the same
funds and currency as those received by the Fronting Bank.

(i) Return of Payments. Notwithstanding the foregoing provisions of this
Section 2.03A, if any payment referred to in Section 2.03A(h) is required to be
returned by the Fronting Bank in connection with any proceeding under any
Bankruptcy Law or otherwise (including pursuant to any settlement entered into
by the Fronting Bank in its direction), the Lender to which the Fronting Bank
paid such payment shall pay to the Fronting Bank in the applicable currency of
such Fronting Advance the amount of such payment on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at the Federal Funds Rate. The Administrative Agent will
make such demand upon the request of the Fronting Bank. The obligations of the
applicable Lenders under this Section 2.03A(i) shall survive the payment in full
of the Obligations of the Loan Parties under the Loan Documents and the
termination of this Agreement.”

(j) Section 2.05(b) of the Credit Agreement is hereby amended by adding the
following new clause (iii) thereto as follows:

“(iii) The Fronting Facility shall be permanently reduced from time to time on
the date of each reduction in the Revolving Credit Facility by the amount, if
any, by which the amount of the Fronting Facility exceeds the Revolving Credit
Facility after giving effect to such reduction of the Revolving Credit
Facility.”

 

8



--------------------------------------------------------------------------------

(k) Section 2.08 of the Credit Agreement is hereby amended by adding the
following new Subsection (e) thereto as follows:

“(e) Fronting Fee. In consideration of each Fronting Advance made by a Fronting
Bank, the applicable Non-Qualified Lender on behalf of whom such Fronting
Advance is made shall pay to such Fronting Bank a fee on the principal balance
of such Fronting Advance outstanding from time to time determined at a rate per
annum equal to two-tenths of one percent (0.20%) (a “Fronting Fee”). Such
Fronting Fee shall be payable only upon receipt by the Administrative Agent of
interest payable by the Borrower in respect of the Advances funded by such
Fronting Advance, in which case such Fronting Fee shall be payable with respect
to the period to which such interest relates.”

(l) Section 2.18(a) of the Credit Agreement is hereby amended by deleting the
figure “$350,000,000” therein and substituting therefor the figure
“$500,000,000”.

(m) Section 2.18 of the Credit Agreement is hereby amended by adding thereto the
following new Subsection (f):

“(f) Notwithstanding the foregoing provisions of this Section 2.18, no Assuming
Lender or Increasing Lender shall be eligible to participate in a Commitment
Increase hereunder unless such Lender (i) shall be a Qualified Lender, or
(ii) shall have implemented a foreign currency fronting arrangement (either
through the Fronting Bank acting in its sole discretion or otherwise) reasonably
satisfactory to the Borrower and the Administrative Agent to enable such Lender
to meet its obligations hereunder to make Advances in Committed Foreign
Currencies following the occurrence of any Fronting Event.”

(n) Section 4.01(g) of the Credit Agreement is hereby amended and restated to
read as follows:

“(g) The Consolidated balance sheet of the Parent Guarantor and its Subsidiaries
as at December 31, 2004 and the related Consolidated statement of income and
Consolidated statement of cash flows of the Parent Guarantor and its
Subsidiaries for the fiscal year then ended, accompanied by an unqualified
opinion of KPMG LLP, independent public accountants, and the Consolidated
balance sheet of the Parent Guarantor as at June 30, 2005, and the related
Consolidated statement of income and Consolidated statement of cash flows of the
Parent Guarantor and its Subsidiaries for the six months then ended, copies of
which have been furnished to each Lender Party, fairly present, subject, in the
case of such balance sheet as at June 30, 2005, and such statements of income
and cash flows for the six months then ended, to year-end audit adjustments, the
Consolidated financial condition of the Parent Guarantor and its Subsidiaries as
at such dates and the Consolidated results of operations of the Parent Guarantor
for the periods ended on such dates, all in accordance with generally accepted
accounting principles applied on a consistent basis, and since December 31,
2004, there has been no Material Adverse Change.”

 

9



--------------------------------------------------------------------------------

(o) Section 4.01(h) of the Credit Agreement is hereby amended and restated to
read as follows:

“(h) The Consolidated forecasted balance sheets, statements of income and
statements of cash flows of the Parent Guarantor and its Subsidiaries most
recently delivered to the Lender Parties pursuant to Section 5.03 were prepared
in good faith on the basis of the assumptions stated therein, which assumptions
were fair in light of the conditions existing at the time of delivery of such
forecasts, and represented, at the time of delivery, the Parent Guarantor’s best
estimate of its future financial performance.”

(p) Section 4.01(o) of the Credit Agreement is hereby amended and restated to
read as follows:

“(o) Set forth on Schedule 4.01(o) hereto is a complete and accurate list of all
Debt of each Loan Party and its Subsidiaries outstanding as of the date
indicated and showing as of such date the obligor and the principal amount
outstanding thereunder, the maturity date thereof and the amortization schedule
therefor.”

(q) Section 5.02(b)(ii)(H) of the Credit Agreement is hereby amended and
restated to read as follows:

“(H) Recourse Debt not secured by any Lien in an amount not to exceed in the
aggregate the sum of (1) 10% of Total Asset Value, plus (2) the amount, if any,
by which the Revolving Credit Facility exceeds the Facility Exposure; provided,
however, that if at any time the Parent Guarantor shall maintain a Debt Rating
from S&P of at least BBB – or a Debt Rating from Moody’s of at least Baa3, then
the limitation set forth above in this clause (H) shall not apply and Recourse
Debt shall be permitted to the extent the incurrence of such Recourse Debt would
not result in a Default or Event of Default by the Parent Guarantor in respect
of its financial covenants in Section 5.04(a);”

(r) Section 5.04(a) of the Credit Agreement is hereby amended by (i) restating
in its entirety the Maximum Total Leverage Ratio grid in clause (i) thereof to
read as follows:

 

Period

   Leverage Ratio  

9/30/04 through 12/31/06

   65.0 %

1/1/07 and thereafter

   60 %

(ii) restating in its entirety the Maximum Secured Debt Leverage Ratio grid in
clause (iii) thereof to read as follows:

 

Period

   Secured Debt
Leverage Ratio  

9/30/04 through 12/31/06

   55.0 %

1/1/07 and thereafter

   45 %

(iii) deleting the figure “$300,000,000” in clause (iv) thereof and substituting
therefor the figure “$544,000,000”, and (iv) deleting the words “following the
Closing Date” in clause (iv) thereof and substituting therefor the words
“following the Amendment No. 2 Effective Date”.

(s) The two parentheticals in the last paragraph of Section 6.01 are hereby
amended and restated to read in both instances as follows: “(other than Letter
of Credit Advances by an Issuing Bank or a Lender pursuant to Section 2.03(c),
Swing Line Advances by a Lender pursuant

 

10



--------------------------------------------------------------------------------

to Section 2.02(b) and the funding of risk participations in Fronting Advances
at the times and in the amounts required pursuant to Section 2.03A)”.

(t) The first line of Section 8.01 of the Credit Agreement is hereby amended by
inserting therein the words “, the Fronting Bank (if applicable)” immediately
after the words “the Swing Line Bank (if applicable)”.

(u) Section 9.01 of the Credit Agreement is hereby amended by inserting the
words “, the Fronting Bank” immediately after the words “the Swing Line Bank”
each time such words appear in such Section.

(v) Section 9.02(a) of the Credit Agreement is hereby amended and restated to
read as follows:

“(a) All notices and other communications provided for hereunder shall be either
(x) in writing (including telecopier or telegraphic communication) and mailed,
telecopied, telegraphed or delivered, (y) as and to the extent set forth in
Section 9.02(b) and in the proviso to this Section 9.02(a), in an electronic
medium and delivered as set forth in Section 9.02(b) or (z) as and to the extent
expressly permitted in this Agreement, transmitted by e-mail, provided that such
e-mail shall in all cases include an attachment (in PDF format or similar
format) containing a legible signature of the person providing such notice, if
to the Borrower, at its address at 560 Mission Street, Suite 2900, San
Francisco, CA 94105, Attention: Wendy Will (and in the case of transmission by
e-mail, with a copy by e-mail to wwill@digitalrealtytrust.com) and a courtesy
copy by U.S. mail to the attention of Jennifer Saunders at Latham & Watkins LLP,
633 West Fifth Street, Suite 4000, Los Angeles, CA 90071; if to any Initial
Lender, at its Domestic Lending Office or, if applicable, at the e-mail address
specified opposite its name on Schedule I hereto (and in the case of a
transmission by e-mail, with a copy by U.S. mail to its Domestic Lending
Office); if to any other Lender Party, at its Domestic Lending Office or, if
applicable, at the e-mail address specified in the Assignment and Acceptance
pursuant to which it became a Lender Party (and in the case of a transmission by
e-mail, with a copy by U.S. mail to its Domestic Lending Office); if to the
Initial Issuing Bank, at its addresses at Two Penns Way, New Castle, Delaware
19720, Attention: Valerie Burrows, Citigroup Global Loans, and 390 Greenwich
Street, New York, NY 10013, Attention: Niraj R. Shah, Bank Loan Syndications
Department, or, if applicable, by e-mail to valerie.r.burrows@citigroup.com and
niraj.r.shah@citigroup.com (and in the case of a transmission by e-mail, with a
copy by U.S. mail to each of the aforementioned addresses); and if to the
Administrative Agent, the Swing Line Bank or the Fronting Bank, at its address
at Two Penns Way, New Castle, Delaware 19720, Attention: Valerie Burrows,
Citigroup Global Loans, or, if applicable, by e-mail to
valerie.r.burrows@citigroup.com (and in the case of a transmission by e-mail,
with a copy by U.S. mail to the aforementioned address) or, as to the Borrower
or the Administrative Agent, at such other address as shall be designated by
such party in a written notice to the other parties and, as to each other party,
at such other address as shall be designated by such party in a written notice
to the Borrower and the Administrative Agent. All such notices and
communications shall, when mailed, telecopied, telegraphed or e-mailed, be
effective when deposited in the mails, telecopied, delivered to the telegraph
company or confirmed by e-mail, respectively, except that notices and
communications to the Administrative Agent pursuant to Article II, III or VIII
shall not be effective until received by the Administrative Agent. Delivery by
telecopier of an executed counterpart of any amendment or waiver of any
provision of this Agreement or the Notes or of any Exhibit hereto to be executed
and delivered hereunder shall be effective as delivery of an original executed
counterpart thereof.”

 

11



--------------------------------------------------------------------------------

(w) The signature page for CNAI is hereby amended by inserting the words
“, FRONTING BANK” immediately after the words “SWING LINE BANK” thereon.

(x) Schedule I to the Credit Agreement is hereby amended and replaced in its
entirety with Annex A attached hereto.

(y) Schedule 4.01(n) to the Credit Agreement is hereby amended and replaced in
its entirety with Annex B attached hereto. The Borrower hereby represents and
warrants that such Annex B contains a complete and accurate list of all Existing
Debt (other than Surviving Debt) remaining outstanding on the date hereof and
shows as of such date the obligor and the principal amount outstanding
thereunder.

(z) Schedule 4.01(o) of the Credit Agreement is hereby amended and replaced in
its entirety with Annex C attached hereto. The Borrower hereby represents and
warrants that such Annex C contains a complete and accurate list of all Debt of
each Loan Party and its Subsidiaries outstanding as of the date indicated and
shows as of such date the obligor and the principal amount outstanding
thereunder, the maturity date thereof and the amortization schedule therefor.

(aa) Schedule 4.01(q) of the Credit Agreement is hereby amended and replaced in
its entirety with Annex D attached hereto. The Borrower hereby represents and
warrants that (i) such Annex D contains a complete and accurate list of all
material Real Property owned by any Loan Party or any of its Subsidiaries as of
the date indicated, showing as of such date the street address, county or other
relevant jurisdiction, state, record owner and book value thereof, and (ii) each
Loan Party or such Subsidiary has good, marketable and insurable fee simple
title to such Real Property, free and clear of all Liens, other than Liens
created or permitted by the Loan Documents.

(bb) Schedule 4.01(r) of the Credit Agreement is hereby amended and replaced in
its entirety with Annex E attached hereto. The Borrower hereby represents and
warrants that (i) such Annex E contains a complete and accurate list of all
leases of material Real Property under which any Loan Party or any of its
Subsidiaries is the lessee as of the date indicated, showing as of such date the
street address, county or other relevant jurisdiction, state, lessor, lessee,
expiration date and annual rental cost thereof, and (ii) each such lease is the
legal, valid and binding obligation of the lessor thereof, enforceable in
accordance with its terms.

(cc) Exhibits A and D to the Credit Agreement are hereby amended by deleting the
reference to “a Delaware limited partnership” in the first paragraph of each
such Exhibit and replacing each such reference with “a Maryland limited
partnership”.

(dd) Exhibits B, C and F to the Credit Agreement are hereby amended by deleting
each reference therein to “Anitra Lawrence, Bank Loan Syndications Department”
and replacing such reference with “Valerie Burrows, Citigroup Global Loans”.

SECTION 2. New Lender Assumptions; Reallocation of Pro Rata Shares. (a) On the
Amendment Effective Date, each New Lender shall be deemed (without executing an
Assignment and Acceptance or Assumption Agreement) to have (i) become a party to
the Credit Agreement (as amended hereby) and have the rights and obligations of
a Lender thereunder, (ii) represented and warranted that it is legally
authorized to enter into the Credit Agreement and this Amendment;
(iii) confirmed that it has received a copy of the Credit Agreement and this
Amendment, together with copies of the financial statements referred to in
Section 4.01 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into the
Credit Agreement (as amended

 

12



--------------------------------------------------------------------------------

hereby); (iv) agreed that it will, independently and without reliance upon the
Administrative Agent or any other Lender Party and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement (as
amended hereby); (v) represented and warranted that its name set forth on Annex
A hereto is its legal name; (vi) confirmed that it is an Eligible Assignee;
(vii) appointed and authorized the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Loan
Documents as are delegated the Administrative Agent by the terms thereof,
together with such powers and discretion as are reasonably incidental thereto;
(viii) agreed that it will perform in accordance with their terms all of the
obligations that by the terms of the Credit Agreement (as amended hereby) are
required to be performed by it as a Lender Party; and (ix) agreed that it will
promptly deliver any U.S. Internal Revenue Service forms required under
Section 2.12 of the Credit Agreement (as amended hereby).

(b) On the Amendment Effective Date, to the extent the Advances then outstanding
and owed to any Lender immediately prior to the effectiveness of this Amendment
shall be less than such Lender’s Pro Rata Share (calculated immediately
following the effectiveness of this Amendment) of all Advances then outstanding
and owed to all Lenders (each such Lender, including any New Lender, a
“Purchasing Lender”), then such Purchasing Lender, without executing an
Assignment and Acceptance, shall be deemed to have purchased an assignment of a
pro rata portion of the Advances then outstanding and owed to each Lender that
is not a Purchasing Lender (a “Selling Lender”) in an amount sufficient such
that following the effectiveness of all such assignments the Advances
outstanding and owed to each Lender shall equal such Lender’s Pro Rata Share
(calculated immediately following the effectiveness of this Amendment) of all
Revolving Credit Advances then outstanding and owed to all Lenders; provided,
however, that (i) no Purchasing Lender that is a Non-Qualifying Lender shall be
deemed pursuant to this Section 2(b) to have purchased any Advances denominated
in a Committed Foreign Currency, and (ii) any such Advances shall be deemed to
have been purchased on behalf of such Non-Qualifying Lender by CNAI through the
making of Fronting Advances in its capacity as Fronting Bank under the Credit
Agreement as amended hereby. The assignments deemed made pursuant to this
Section 2(b) shall not be subject to the $3,500 processing and recordation fee
set forth in Section 9.07(a) of the Credit Agreement.

(c) The Administrative Agent shall calculate the net amount to be paid by each
Purchasing Lender and received by each Selling Lender in connection with the
assignments effected hereunder on the Amendment Effective Date. Each Purchasing
Lender shall make the amount of its required payment available to the
Administrative Agent, in same day funds, at the office of the Administrative
Agent not later than 12:00 P.M. (New York time) on the Amendment Effective Date.
The Administrative Agent shall distribute on the Amendment Effective Date the
proceeds of such amount to each of the Selling Lenders entitled to receive such
payments at its Applicable Lending Office. If in connection with the
transactions described in this Section 2 any Lender shall incur any losses,
costs or expenses of the type described in Section 9.04(c) of the Credit
Agreement, then the Borrower shall, upon demand by such Lender (with a copy of
such demand to the Administrative Agent), pay to the Administrative Agent for
the account of such Lender any amounts required to compensate such Lender for
such losses, costs or expenses reasonably incurred.

SECTION 3. Representations and Warranties. The Borrower hereby represents and
warrants that the representations and warranties contained in each of the Loan
Documents (as amended or supplemented to date, including pursuant to this
Amendment) are true and correct on and as of the Amendment Effective Date
(defined below), before and after giving effect to this Amendment (including,
without limitation, the representation and warranty set forth in Section 4.01(g)
of the Credit Agreement,

 

13



--------------------------------------------------------------------------------

as amended by this Amendment), as though made on and as of such date (except for
any such representation and warranty that, by its terms, refers to an earlier
date, in which case as of such earlier date).

SECTION 4. Conditions of Effectiveness. This Amendment shall become effective as
of the first date (the “Amendment Effective Date”) on which, and only if, each
of the following conditions precedent shall have been satisfied:

(a) The Administrative Agent shall have received (i) counterparts of this
Amendment executed by the Borrower and each Lender or, as to any of the Lenders,
advice satisfactory to the Administrative Agent that such Lender has executed
this Amendment, (ii) the consent attached hereto (the “Consent”) executed by
each of the Guarantors, and (iii) a Note payable to the order of each Lender
requesting the same in a principal amount equal to such Lender’s respective
Revolving Credit Commitment as of the Amendment Effective Date.

(b) The representations and warranties set forth in each of the Loan Documents
shall be correct in all material respects on and as of the Amendment Effective
Date, before and after giving effect to this Amendment, as though made on and as
of such date (except for any such representation and warranty that, by its
terms, refers to a specific date other than the Amendment Effective Date, in
which case as of such specific date).

(c) No event shall have occurred and be continuing, or shall result from the
effectiveness of this Amendment, that constitutes a Default.

(d) All of the fees and expenses of the Administrative Agent (including the
reasonable fees and expenses of counsel for the Administrative Agent) due and
payable on the Amendment Effective Date shall have been paid in full.

(e) Certified copies of (i) the resolutions of the Board of Directors, general
partner or managing member, as applicable, of (A) the Borrower approving this
Amendment and the matters contemplated hereby and thereby and (B) each Guarantor
approving the Consent and the matters contemplated hereby and thereby and
(ii) all documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to this Amendment, the Consent and the matters
contemplated hereby and thereby.

(f) A certificate of the Secretary or an Assistant Secretary of (i) the Borrower
certifying the names and true signatures of the officers of the Borrower
authorized to sign this Amendment and (ii) each Guarantor certifying the names
and true signatures of the officers of such Guarantor authorized to sign the
Consent.

(g) An opinion (or opinions) of counsel to the Borrower in form and substance
satisfactory to the Administrative Agent.

The effectiveness of this Amendment is conditioned upon the accuracy of the
factual matters described herein. This Amendment is subject to the provisions of
Section 9.01 of the Credit Agreement.

SECTION 5. Reference to and Effect on the Credit Agreement, the Notes and the
Loan Documents. (a) On and after the effectiveness of this Amendment, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or
words of like import referring to the Credit Agreement, and each reference in
the Notes and each of the other Loan Documents to “the Credit

 

14



--------------------------------------------------------------------------------

Agreement”, “thereunder”, “thereof” or words of like import referring to the
Credit Agreement, shall mean and be a reference to the Credit Agreement, as
amended by this Amendment.

(b) The Credit Agreement, the Notes and each of the other Loan Documents, as
specifically amended by this Amendment, are and shall continue to be in full
force and effect and are hereby in all respects ratified and confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Loan
Documents, nor constitute a waiver of any provision of any of the Loan
Documents.

SECTION 6. Costs and Expenses. The Borrower agrees to pay on demand all costs
and expenses of the Administrative Agent in connection with the preparation,
execution, delivery and administration, modification and amendment of this
Amendment and the other instruments and documents to be delivered hereunder
(including, without limitation, the reasonable fees and expenses of counsel for
the Administrative Agent) in accordance with the terms of Section 9.04 of the
Credit Agreement.

SECTION 7. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by facsimile
shall be effective as delivery of a manually executed counterpart of this
Amendment.

SECTION 8. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.

[Balance of page intentionally left blank.]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

BORROWER:

DIGITAL REALTY TRUST, L.P.

By:

  DIGITAL REALTY TRUST, INC., its sole general partner  

By

 

/S/    A. WILLIAM STEIN

   

Name:

   

Title:

Signature Page



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT, SWING LINE BANK, FRONTING BANK, AN EXISTING LENDER AND A
LENDER:

CITICORP NORTH AMERICA, INC.

By

 

/S/    DAVID BOUTON

 

Name: David Bouton

 

Title: Vice President

Signature Page



--------------------------------------------------------------------------------

OTHER LENDER PARTIES:

MERRILL LYNCH CAPITAL CORPORATION,

as an Existing Lender and a Lender

By

 

/S/    JOHN C. ROWLAND

 

Name: John C. Rowland

 

Title: Vice President

Signature Page



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as an Existing Lender and a Lender

By

 

/S/    ALLISON M. GAUTHIER

 

Name: Allison M. Gauthier

 

Title: Senior Vice President

Signature Page



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION,

as an Existing Lender and a Lender

By

 

/S/    JANE E. MCGRATH

 

Name: Jane E. McGrath

 

Title: Vice President

Signature Page



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA,

as an Existing Lender and a Lender

By  

/S/    GORDON MACARTHUR

 

Name: Gordon MacArthur

 

Title: Authorized Signatory

Signature Page



--------------------------------------------------------------------------------

CREDIT SUISSE, CAYMAN ISLANDS BRANCH (F/K/A CREDIT SUISSE FIRST BOSTON, ACTING
THROUGH ITS CAYMAN ISLANDS BRANCH),

as an Existing Lender and a Lender

By

 

/S/    BILL O’DALY

 

Name: Bill O’Daly

 

Title: Director

By

 

/S/    CASSANDRA DROOGAN

 

Name: Cassandra Droogan

 

Title: Associate

Signature Page



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC,

as an Existing Lender and a Lender

By

 

/S/    JOSELIN FERNANDES

 

Name: Joselin Fernandes

 

Title: Associate Director
Banking Products Services
US

By

 

/S/    CHRISTOPHER M. AITKIN

 

Name: Christopher M. Aitkin

 

Title: Associate Director
Banking Products Services
US

Signature Page



--------------------------------------------------------------------------------

CONSENT

Dated as of October 31, 2005

Each of the undersigned, as a Guarantor under the Credit Agreement referred to
in the foregoing Amendment, hereby consents to such Amendment and hereby
confirms and agrees that notwithstanding the effectiveness of such Amendment,
the Guaranty contained in the Credit Agreement is and shall continue to be, in
full force and effect and is hereby ratified and confirmed in all respects,
except that, on and after the effectiveness of such Amendment, each reference in
the Loan Documents to “Credit Agreement”, “thereunder”, “thereof” or words of
like import shall mean and be a reference to the Credit Agreement, as amended by
such Amendment.

 

GUARANTORS: DIGITAL REALTY TRUST, INC.

By

 

/S/    A. WILLIAM STEIN

 

Name:

 

Title:

DIGITAL SERVICES, INC.

By

 

/S/    A. WILLIAM STEIN

 

Name:

 

Title:

GLOBAL ASML, LLC

By:

 

DIGITAL REALTY TRUST, L.P.,

its member and manager

 

By:

 

DIGITAL REALTY TRUST, INC.,

its sole general partner

   

By

 

/S/    A. WILLIAM STEIN

     

Name:

     

Title:

Signature Page



--------------------------------------------------------------------------------

GLOBAL LAFAYETTE STREET HOLDING COMPANY, LLC By:  

DIGITAL REALTY TRUST, L.P.,

its member and manager

  By:  

DIGITAL REALTY TRUST, INC.

its sole general partner

   

By

 

/S/    A. WILLIAM STEIN

     

Name:

     

Title:

GLOBAL LAFAYETTE STREET, LLC By:  

GLOBAL LAFAYETTE STREET

HOLDING COMPANY, LLC,

its member and manager

  By:  

DIGITAL REALTY TRUST, L.P.,

its member and manager

   

By:

 

DIGITAL REALTY TRUST, INC.,

its sole general partner

     

By

 

/S/    A. WILLIAM STEIN

       

Name:

       

Title:

GIP FAIRMONT HOLDING COMPANY, LLC By:  

DIGITAL REALTY TRUST, L.P.,

its member and manager

  By:  

DIGITAL REALTY TRUST, INC.,

its sole general partner

   

By

 

/S/    A. WILLIAM STEIN

     

Name:

     

Title:

Signature Page



--------------------------------------------------------------------------------

GIP FAIRMONT, LLC By:  

GIP FAIRMONT HOLDING COMPANY,

LLC, its member and manager

  By:  

DIGITAL REALTY TRUST, L.P.,

its member and manager

    By:   DIGITAL REALTY TRUST,    

INC., its sole general partner

     

By

 

/S/    A. WILLIAM STEIN

       

Name:

       

Title:

GLOBAL INNOVATION SUNSHINE

HOLDINGS LLC

By:  

DIGITAL REALTY TRUST, L.P.,

its member and manager

  By:  

DIGITAL REALTY TRUST, INC.,

its sole general partner

   

By

 

/S/    A. WILLIAM STEIN

     

Name:

       

Title:

  GLOBAL GOLD CAMP, LLC By:  

GLOBAL GOLD CAMP HOLDING

COMPANY, LLC, its member and manager

  By:  

DIGITAL REALTY TRUST, L.P.,

its member and manager

    By:  

DIGITAL REALTY TRUST,

INC., its sole general partner

     

By

 

/S/    A. WILLIAM STEIN

       

Name:

       

Title:

Signature Page



--------------------------------------------------------------------------------

GLOBAL GOLD CAMP HOLDING COMPANY, LLC By:  

DIGITAL REALTY TRUST, L.P.,

its member and manager

  By:  

DIGITAL REALTY TRUST, INC.,

its sole general partner

   

By

 

/S/    A. WILLIAM STEIN

     

Name:

       

Title:

  DIGITAL 833 CHESTNUT, LLC By:  

DIGITAL REALTY TRUST, L.P.,

its member and manager

  By:  

DIGITAL REALTY TRUST, INC.,

its sole general partner

   

By

 

/S/    A. WILLIAM STEIN

     

Name:

       

Title:

  DIGITAL CONCORD CENTER, LLC By:  

DIGITAL REALTY TRUST, L.P.,

its member and manager

  By:  

DIGITAL REALTY TRUST, INC.,

its sole general partner

   

By

 

/S/    A. WILLIAM STEIN

     

Name:

       

Title:

 

Signature Page